DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Zheng et al. is now applied as the primary reference which teaches 1 wt% LiCoPO4 as an NMC cathode coating considered most relevant to the amended claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-6, 8-14, 16-23, 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Pub 2017/0338471 cited in IDS) in view of Kim et al. (US Pub 2013/0183579 of record).
In regard to claims 1-4, 12-14, 22, 23 and 25, Zheng et al. teach a composite cathode active material comprising (see figure 2): 
a core comprising a plurality of primary particles of lithium nickel transition metal oxide with a layered or spinel crystal structure (see paragraphs [0043-0048, 0056], with a composition that obviates the ranges of claim 22, 23 and 25); 
and a shell comprising a layer (“lithium phosphate coated”) comprising a composition (i.e. a second composition) containing cobalt and phosphorus (such as lithium cobalt phosphate LiCoPO4 - paragraph [0058], obviating the composition of claims 12-14, which has a different structure than the core) in an amount such as 1 weight percent relative to the transition metal oxide (paragraph [0052]).  
Claim 1 differs in calling for a shell containing a first and second layer. However, Kim et al. teach a similar composite cathode active material comprising (see figure 1B):  a core 21 comprising lithium nickel transition metal oxide with a layered or spinel crystal structure (see paragraphs [0058-0059]); and the desirability for a shell comprising a first layer 22 and a second layer 23 on the first layer, and the first layer comprises a first composition such as ZrO2, MgO, Al2O3 and TiO2 and the second layer comprise a second composition containing phosphorus (such as lithium iron phosphate - paragraph [0076-0078]) because the first shell of ZrO2, MgO, Al2O3 and TiO2 suppresses and reduces the contact between the core and impurities preventing degradation of the battery (paragraph [0078]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to include a first layer of ZrO2, MgO, Al2O3 and TiO2 between the core particle and the phosphate shell layer of Zheng et al. as such prevents degradation of the battery as taught by Kim et al.  The compositional ranges of the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 5, Kim et al. teach the first layer (first shell 22, such as MgO, paragraph [0076]) is on a surface of the core (in the combination a primary particle of the plurality of primary particles), and a concentration of a first metal M1 (Mg) comprised in the first layer is greater than a concentration of the first metal M1 comprised in the plurality of primary particles (no Mg is present in the core). 
In regard to claims 8, 9, 10 and 11, Zheng et al. teach a phosphate layer (such as lithium cobalt phosphate LiCoPO4 - paragraph [0058]) on a NMC core (paragraph [0056]) as applied above which have different structures, Kim et al. teach the first shell composition includes MgO (paragraph [0076] - i.e. M1 may be Mg which is not present in any other layer, or some amount of lithium may diffuse from the core and be present in the shell including during charge and discharge, the claim generically requiring any amount greater than 0) and the second shell composition such as LiFePO4 comprises a second phase, which is different than the first phase in at least one of composition and structure (a natural property of the materials - paragraph [0066]).  
In regard to claim 6, Zheng et al. teach shell thickness on the order to tens of nanometers (paragraph [0073]). Kim et al. teach an overall first and second shell thickness such as 500 nm (paragraph [0071]), while Kim et al. does not specifically disclose the thickness of the first shell compared to the second shell, the prior art gives guidance on the overall amount of the materials (paragraph [0075-0078]) and shows schematically that the second shell 23 is thicker than the first shell 22 (in figure 1b) in a manner which obviates the claimed ranges as changes to size and shape of the prior art electrode are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).  The Examiner notes that the first and second layers may be interchangeably arranged as the claim terminology of “a first layer and a second layer on the first layer” does not preclude the layers from being arranged in either arrangement (i.e. the first or second layer may be the inner layer of the shell as the layers are still considered “on” each other regardless of which is the inner/outer layer).
In regard to claim 16-21, Zheng et al. teach grain boundary modification by first coating a second composition of Li3PO4 on the core comprising a grain boundary located between a plurality of primary particles, and the grain boundary modification creating a third composition containing a second metal such as Mn, Zr or Ti (see different materials capable of diffusing into secondary particles in paragraph [0065], which obviate the claimed crystal structures, compositions and formula required by claims 18-20) by infiltrating into the primary particles of the composite because such enhances the electrochemical properties of the NMC composite (see paragraphs [0030-0059], figures 2 and 4) such is taken to obviate he shell further comprises a third composition containing a second metal as many different compositions and metals may be included in the shell of the prior art and the claims lack any specificity or distinctions regarding the compositions.
In regard to claims 28-31, Zheng et al. teach a lithium battery (paragraph [0003-0004]) comprising: the cathode according to claim 28; an anode; and an electrolyte between the cathode and the anode (necessarily present in a lithium ion battery) where the cathode further comprises cathode active material having an olivine structure (shell including lithium cobalt phosphate noted above) in an amount of 1 or 2 weight percent (paragraph [0083]) and Kim et al. teach a lithium battery of a similar construction as previously applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US Pub 2010/0119943) teaches a similar composition cathode active material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723